Appellant moves for rehearing. We have again examined the record. The weight of the testimony of the jurors brought before the court upon hearing of the motion for new trial, wherein the question of misconduct of the jury was set up, — is against appellant's contention, and certainly there was no abuse of the discretion of the trial court in holding against appellant on his claim of misconduct of the jury in that they referred to the appellant's failure to testify.
Also in his motion appellant urges that we were wrong in holding the action of the court below in advising the jury that the question of suspended sentence was not in this case, — as is set forth in our original opinion, — was not erroneous. Appellant cites us to the case of Everett v. State, 84 S.W. ___. We do not find the case of Everett v. State either in the 84 S.W. or in 84 S.W.2d . If appellant has reference to the case of Avirett v. State, 84 S.W.2d 482, we find nothing in that case bearing out appellant's statements in his motion. Nor do we think upon more mature consideration that we were wrong in holding the action of the trial court in writing a note to the jury, — also set out in our former opinion, — in violation of any statute, or hurtful to the accused.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent.